 SLUMC() MANUFACIURING C). INC427Sumco Manufacturing Co., Inc., Summit GrindingCompany ad United Steelworkers of America,AFL-CIO-CLC. Case 8-CA- 11702August 25, 1980DECISION AND ORDERBY MIMBERS JENKINS, PENl I. O, ANI)TRUESDAIFOn April 15, 1980, Administrative Law JudgeJohn C. Miller issued the attached Decision in thisproceeding. Thereafter, the Charging Party andRespondents filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawI Respondents have excepted to the Adminislratole ias* Judge's find-ing that there is common ownership and fiznancial control of Sumco M aniufacturing Co, Inc., and Summit Grinding Company, because Respond-entis contend that no corporaionl named Summit Grinding Conmplan hsever existed Rather. Respondents assert that the correct name of the cor-poration involved in the takeover of Sumco Manufacturing Co, Inc, isSummit Grinding & Machine Co Hovsever. we note that Respondentsspecifically admitted that Summit Grinding Company as an Ohio cor-poration in their answer to the complaint in this case and never raisedany issue as to the correct name of Summit C rinding Compans until theyfiled exceptions with the Board Therefore. we find their exceptions onthis point to he untimely Furthermore. we note that Respondents hasenot contended that they have suffered any prejudice due to the use of alalleged incorrect name to refer to Summit Grinding & Machine Co itthis case. and it is clear that counsel for Summit Grinding & Machine Cohas actively participated at every step of the proceeding, hereinThe Charging Party and Respondents have excepted to certain credi-bility findings made by tile Administrative Las Judge It is the Hoard'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrectStandard Dry Wall Products, Inc., 91 NLRB 544 (1950) enfd 188 F2d362 (3d Cir 1951). We have carefully examined the record and find nobasis for reversing his findings: In adopting the Administratlie Law Judge's Decision in this case. vsedo not rely upon his statement in the fourth paragraph of sec I.D,3(d),that "As a general rule. if an employer becomes more strict with employ-ees after union organizing begins, it is deemed to he a reprisal for suchunion actisities and is violative of the Act." Rather, we are satisfied thatthe record in this case supports the Administrative l.a Judge's conclu-sions that Respondents' threats to take aas employee breaks were infact made in retaliation against the employees' union organizing actisities,especially noting that Respondents have advanced no legitimate businessreasons to justify such threatened changes in emploee workilg condi-lionsIn par. 5 of the Conclusions of Law section of his Decision, the Ad-ministrative Las Judge failed to list the follo'sing independent 8(a)(1)viilations which he had previously found to have occurred a pronise ofa raise to an employee to deter him from supporting the Union and astatement creating the impression that employees' union actiitices wereunder surveillance, made by Donna olock, more stringetil enforcemenlof plant rules in retaliation against employees' union actis ities and a state-ment that the reason fior the layoffs was to get rid of uilon orgazizers.made by William Desatnik: and a threat to lay off and not recall ullionsuppo)rters. made by Dominlic Romeo We therefore correct these nlad-xertenlt misiolis We agree swith the Admilistratise lo. Judge's con-clusion that a bargaining order is not 'arranted in this case under251 NLRB No. 46Judge and to adopt his recommended Order, asmodified herein.:'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respond-ents. Sumco Manufacturing Co., Inc.. and SummitGrinding Company. Mogadore, Ohio, their offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order. asso modified:I. Substitute the following for paragraphs l(b),(c), (d), and (e):"(b) Discriminatorily hiring new employees forSummit, while former employees of Sumco are stilllaid off, in an attempt to displace employees whosupport the Union."(c) Belatedly offering laid-off Sumco employeesan opportunity to be considered for employmentwith Summit as probationary new employees with-out their old wages and fringe benefits because oftheir activities or support of the Union."(d) Interrogating employees about their unionactivities or support for the Union; threatening todischarge or lay off employees because of theirunion activities or support for the Union; threaten-ing to close the plant if the Union became the em-ployees' bargaining representative; stating that thereason for the layoffs was to get rid of the unionorganizers; stating that laid-off employees who sup-ported the Union would not be recalled; creating.:L.R.B. Gssel Packing Co.. Inc.. et al., 395 S 575 (1969), inasmuchas the Gieneral Counsel has not met her burden of pros lng that theCharging Party eer represented a majority of the emplosees i an ap-propriate unit WVe note that there is insufficient eidence in the record toestablish the number and identity of the employees actuall) emplio,ed inthe appropriate unit after the payroll period ending February 26. 1978.and that, therefore. we are utilable to determine hether or not theCharging Party ever attained actual majority status after that tinte s1; thesubsequently signed cards which are in the record. The Charging Part!contends in its exceptions. however. that despite its lack iof majoristatus a bargaining order is nevertheless warranted in this case under'nired Dair Farmers Cooperaurive Asociarion. 242 NLRB 1026 (19791 Wefind that the conventional remedies provided in the Administrative l.asJudge's Decision are sufficient to dissipate the effects of Respondents'unfair labor practices in this case and. for the reasons set forth in our re-spectise opinions in nirtd Dairy Farmers. supra. dechlne to issue a bar-gaining order in the absence of an) proof of actual majority status: We find that a broad remedial order is warranted in this case, underthe standard of Ilickmorr Foodi, Inc.. 242 NLRB 1 5' (19791. inasmuch :1sthe Respondents here have engaged in numerous serious violations ofSec 8a)1l) and (3) of the Act aid hase hereby demonstrated a generaldisregard for the employees' fundamental statutorv rights Accordingls.we shall modify the Administraive Lass Judge's recommetnded Order h)inserting the broad "ili anN other manner" cease-alid-desist language 'Weshall alo modify the langiuage f the Admilistratic I xs Juldg's rccom-menided Order to coinform ilth his ('lConluson of I as Fimalls I. e shallmodify the Admlnistratixe l.ais Judge's inolice to coliform ni ith his rec-ommended Order 428DECISIONS OF NATIONAL. LABOR RELATIONS BOARDthe impression that employees' union activitieswere under surveillance; promising employeesraises to deter them from supporting the Union; en-forcing plant rules more stringently; and threaten-ing to take away employees' breaks in retaliationagainst their union activities."(e) In any other manner, interfering with, re-straining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JNKINS, concurring in part and dissent-ing in part:I agree with my colleagues that Respondents, ina successful attempt to undermine the employees'exercise of their Section 7 rights, committed seri-ous and flagrant violations of Section 8(a)(l) and(3) of the Act.4However, I dissent from their re-fusal to grant a bargaining order, which is the onlyadequate remedy for Respondents' egregious mis-conduct.In response to employees' attempt to secureunion representation, Respondents discriminatorilylaid off union supporters and hired new employeesto replace them. Respondents, inter alia, interrogat-ed employees about their union activities; threat-ened to discharge or lay off union supporters;threatened to close the plant should the employeesselect the Union; acknowledged that employeeswere laid off to get rid of the union organizers;created the impression of surveillance of union ac-tivities; made promises and threats to deter employ-ees from selecting the Union; and imposed moreonerous working conditions in retaliation for theemployees' union activities. My colleagues appar-ently agree with the Administrative Law Judgethat if a union majority had been established, a bar-gaining order would have been appropriate in lightof Respondents' serious unfair labor practices.However, because of the absence of proof of actualmajority status, my colleagues find that the con-ventional cease-and-desist and offer-of-reinstate-ment remedy is sufficient to dissipate the effects ofRespondents' unfair labor practices.In United Dairy Farmers Cooperative Association,242 NLRB 1026 (1979), and Haddon House FoodProducts, Inc. and Flavor Delight, Inc., 242 NLRB1057 (1979), Chairman Fanning and I set forth ourreasons why a bargaining order should not bedenied solely because majority support has notbeen demonstrated with certainty. There is no needto repeat the same arguments here. We stated thatwe would grant the bargaining order where the4 I would award interest on the backpay due in accordance with mydissent in Olympic Medical Corporation, 250 NLRB No. II (1980)record clearly establishes that the employer hasbeen guilty of most serious unfair labor practiceswhich not only prevented the holding of a fairelection but which also may have prevented theunion from achieving majority status. There is littledoubt that this is such a case.In Haddon House, supra, we stated that the ma-jority's failure to grant a bargaining order ". ..serves only to reward this Respondent for its seri-ous and extensive flouting of the Act, to encourageothers to engage in similar pervasive and egregiousunfair labor practices, and, thus ultimately to un-dermine and frustrate the policies and purposes ofthe Act." Regrettably, that presage was accurate.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDt)R OF THENATIONAIl LABOR RELATIONS BOARDAn Agency of the United States GovernmentWti WI.lL NOT discriminatorily select em-ployees for layoff out of seniority because oftheir union activities or support for the Union.WE WILL NOT discriminatorily hire new em-ployees for jobs at Summit, while former em-ployees of Sumco are still laid off, in an at-tempt to displace employees who support theUnion.WE WILL.. NOT belatedly offer laid-off Sumcoemployees an opportunity to be considered foremployment with Summit as probationary newemployees without their old wages and fringebenefits because of their union activities orsupport for the Union.WE WILL NOT interrogate employees abouttheir union activities or support for the Union;threaten to discharge or lay off employees be-cause of their union activities or support forthe Union; threaten to close the plant if theUnion becomes the employees' bargaining rep-resentative; state that the reason for layoffs isto get rid of union organizers; state that laid-off employees who support the Union will notbe recalled; create the impression that employ-ees' union activities are under surveillance:promise employees raises to deter them fromsupporting the Union; enforce plant rules morestringently in retaliation against employees'union activities; or threaten to take away em-ployees' breaks in retaliation against theirunion activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed by Section 7 of theAct. SUMC() MANUFACTURING CO.. INC.420WE wiil. make valid offers of reinstatementto Sheila Smith, Betty Hoover, Linda Booth,Dale Carder, Phyliss Young, Bonnie Thomas,Jayne Freiman, Beverly Claar, Diane Fridley,Ruth Duncan, Sandra England, Agnes Tanner,Connie Votaw, Mary Adamson, John Mesko,and Sheryl Legg, and make them whole forany loss of earnings they incurred as a resultof their unlawful selection for layoff, or ourunlawful refusal to recall them, or our invalidoffers of reinstatement, with interest, less anyinterim earnings. In the event any of said em-ployees have been reemployed, the remedy asto them will be modified accordingly.SUMCO MANUFACTURING CO., INC.SUMMIT GRINDING COMPANYDECISIONSTATEMEN I r TIHE CASEJOHN C. MILI ER, Administrative Law Judge: Thiscase was heard before me in Akron, Ohio, on January23-26, 1979. The complaint alleged that Respondents:discriminated against some 25 employees by laying off orterminating them on January 4, 1978; discriminatorilyterminated another employee; interrogated and threat-ened employees; and, lastly, refused to bargain upon re-quest, in violation of Section 8(a)(l), (3), and (5) of theAct.Counsel for the General Counsel, the Charging Party,and counsel for the Respondent, all filed briefs whichhave been duly considered. On the entire record in thiscase, including my observation of the witnesses and theirdemeanor, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent Sumco, an Ohio corporation, located at3985 Mogadore Road, Mogadore, Ohio, was engaged inthe manufacture of automobile jacks. In the precedingcalendar year 1977, Sumco shipped goods in excess of$50,000 from its Ohio facilities directly to points locatedoutside the State of Ohio.Respondent Summit, an Ohio corporation, is located at3991 Mogadore Road, Mogadore, Ohio, and is essentiallya screw machine shop. It also makes jack stands andparts and automobile ramps. In the calendar year 1977,Summit shipped goods from its Ohio facility valued inexcess of $50,000 directly to points located outside theState of Ohio.The complaint alleges, and I find, that both Respond-ents are employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.An issue to be resolved is whether RespondentSummit is to be deemed a single or joint employer withSumco, or an alter ego of Sumco.The complaint alleges, Respondents admit, and I findthat the United Steelworkers of America, AFL-CIO-CLC, is a labor organization within the meaning of Sec-tion 2(5) of the Act.II. THE AI.IEGED UNFAIR IABHOR PRACTICEsA. BackgroundSumco and Summit existed as separate corporationsoccupying adjacent quarters in the same building. Priorto the incidents herein, Sumco primarily manufacturedscizzor jacks and jack stands and procured some compo-nent parts for the jacks from Summit. Sumco manufac-tured, assembled, and shipped these items to customers.Approximately one-half of its orders it shipped went tocustomers of Summit, and the remainder being directcustomers of Sumco. Summit was essentially a machineshop operation and in the process it made componentparts for jacks for Sumco. It also made auto ramps andother machine shop items. A more detailed discussion oftheir operations occurs later herein.I credit the testimony of Sumco employees SheilaSmith, Mary Adamson, and Denise Coontz that begin-ning in November 1977, and thereafter, they visited witha union representative, attended union meetings, distrib-uted union literature, and actively solicited their fellowemployees to sign union authorization cards. Respond-ents conceded they became aware of employees' unionactivities beginning sometime in November 1977.During the holidays, beginning with Christmas 1977,Sumco, as was customary in past years, closed for inven-tory. On January 3, 1978, certain employees returning towork wore union T-shirts and union buttons, and piecesof literature urging support for the Union were circulat-ed and posted around the plant. On the afternoon of Jan-uary 4, 1978, Respondent Sumco, primarily throughGeneral Foreman Bill Desatnik, notified some 27 em-ployees that they were temporarily laid off and that theyhoped to recall them within 2 to 4 weeks when businessimproved. A lack of orders or a slowdown in businesswas given to most employees as a reason for the layoff.On February 22, 1978, pursuant to posted notice, theremaining employees of Sumco were informed that oper-ations of Sumco were being taken over by Summit effec-tive February 27, 1978. Sumco's manufacturing, assem-bly, and maintenance operations were transferred toSummit, and Sumco was restructured and became essen-tially a sales organization. The employees of Sumco atthe time of the takeover were transferred to the payrollof Summit and continued to receive the same wages andbenefits they had enjoyed at Sumco.On January 6, 1978, the Union filed a representationpetition seeking an election in a production and mainte-nance unit at Sumco. A hearing was held on January 23,1978, and on February 3, 1978, the Regional Director forRegion 8, dismissed the petition finding that a unit limit-ed to Sumco alone was inappropriate, and inferentiallyfinding that a unit including employees of both Sumcoand Summit appeared appropriate.On February 10, 1978, the Union filed charges againstboth Sumco and Summit alleging violations of Section8(a)(l) and (3) which were served on Respondents onFebruary 13, 1978. On March 8, 1978, the Union submit- 430DECISIONS OF NATIONAL LABOR R LATIONS BOARDted amended charges alleging a refusal to bargain, whichcharges were served on Respondents on March 10, 1978.By letter dated February 24, 1978, the Union had re-quested recognition and bargaining on behalf of employ-ees of Sumco and Summit. Respondents concede they re-ceived such a request and apparently responded, denyingthe request for recognition. At the hearing herein, therepresentative of Respondents conceded that they re-fused recognition because as a matter of policy theywould not recognize a union absent an election and certi-fication by the Board. The date Respondents initially re-fused to bargain is not indicated in the record.B. Contentions of the PartiesCounsel for the General Counsel contends that Re-spondents constitute a single or joint employer, or alter-natively that Summit is an alter ego of Sumco. The Gen-eral Counsel further contends that 15 named employeeswere discriminatorily terminated or laid off on January4, 1978, because of their union activities or support; thatRespondents hired new employees without recalling em-ployees on layoff; and that conduct of Respondents'agents and supervisors in interrogating and threateningto discharge employees, or stating that the plant wouldbe moved or closed because of the Union or their unionactivities, makes a fair election impossible, and requeststhat a bargaining order be issued, as the Union represent-ed a majority.Counsel for the Charging Party asserts views similarto those of the General Counsel. He specifically assertsthat there are 112 employees in the appropriate bargain-ing unit, and contends that 64 signed union authorizationcards constitutes a majority of the bargaining unit. Healso requests a Gissel bargaining order because of Re-spondent's alleged unfair labor practices.Respondents' representative asserts that Respondentsare separate corporations; that neither Donna Bolock norDominic Romeo, who allegedly threatened or coercedemployees, is a supervisor: that the layoff of January 4,1978, was economically motivated and was in accordwith seniority; and that offers of employment have beenmade by Summit to all former employees of Sumco sincethe takeover of Sumco by Summit on or about February27, 1978. He also asserts that certain individuals whomthe Union seeks to exclude from the unit are not supervi-sors but employees.C. Issues1. Whether Sumco and Summit are deemed a single orjoint employer, or alternately, whether Summit is analter ego of Sumco.2. Whether Donna Bolock and Dominic Romeo weresupervisors.3. Whether Supervisors William Desatnik and ElmerHamrick and alleged Supervisors Bolock and Romeo en-gaged in interrogation and threats and other conduct vio-lative of Section 8(a)(l) of the Act.4. Whether the discharge of Denise Coontz on orabout December 19, 1977, was discriminatorily motivat-ed.5. Whether the layoff of 15 employees on January 4,1978, and subsequent recall efforts were discriminatorilymotivated.6. Whether the Union represented a majority of em-ployees in an appropriate unit when it requested recogni-tion and bargaining on February 24, 1978.7. If the Union is found to have a majority, was theconduct of Respondents so egregious as to preclude afair election and warrant the issuance of a bargainingorder?D. Resolution of IssuesI. Whether Summit and Sumco are deemed to be asingle or joint employer, or whether Summit is an alterego of Sumco.Respondents conducted their operations in the samebuilding, which was personally owned by Harry Foleyand his wife. Each Company has a separate address andseparate entrances. The corporations (at least prior toFebruary 27, 1978) kept separate payrolls, separate pur-chasing and sales, and advertised separately. The bankingand insurance policies for each corporation are separate-ly maintained in separate offices by each of the corpora-tions.As to elements in common, both corporations haveHarry Foley as president and chairman of the board, acommon secretary in Harry Schwab, and a commonlabor relations consultant in Harvey Rector. Foley waspresident of Summit since its inception in 1945, owns 100percent of the common stock, representing 85 percent ofthe outstanding stock. Foley became president of Sumcosometime in 1977 when he owned 60 percent of Sumco'sstock, and he currently owns more than 60 percent ofthe stock. Foley exercised authority over managerial em-ployees at both Summit and Sumco although day-to-dayoperations were handled by the respective managerialemployees. He exercises final authority over wages andfringe benefits at both Companies and has set the finan-cial policy for both Companies since 1976.There is evidence that Respondents had integrated op-erations. For example, a joint maintenance service wasprovided for both Companies and Sumco toolroom em-ployees used grinders and other equipment in theSummit toolroom. Richard Griffin, a Sumco employee,went through a 4-year apprenticeship, was paid bySummit who in turn billed Sumco for his wages. Whenhe completed his apprenticeship, he was placed on theSumco payroll. Dominic Romeo worked on the secondshift at Sumco from July 1977 to January 1978 but re-mained on the Summit payroll. Sumco completed themanufacture and packaging of the jacks, after gettingcomponent parts from Summit. Summit owned theSumco product line and leased it to Sumco.On February 22, 1978, a notice was posted for em-ployees announcing that the operations of Sumco werebeing transferred, effective February 27, 1977, to Summitand that current employees of Sumco were being trans-ferred with the same benefits and wages. The effect ofthe transfer was that approximately 23 production em-ployees of Sumco were transferred to Summit. TheSumco equipment was not relocated but was leased by StMC() NIANUFACIURING CO. INC431Summit and additional equipment of Summit's wasmoved into the so-called jack division.Foley testified that it was his decision to shut doiwnthe manufacturing operations of Sumco. Elmer Hamrick,vice president and plant superintendent of Sumco.became superintendent of the jack division at Summit.William Desatnik, general freman of Sumco, becamegeneral foreman of the jack division at Summit. Sincethe shifting of manufacturing operations to Summit,Sumco has acted as a sales agency, and approximately athird of its sales are on behalf of Summit.In determining whether Summit and Sumco constitutea single employer or joint employers, the critical criteriaconsidered by the Board include: common ownership orfinancial control; integration of operations; commonmanagement; and centralized control of labor relations.'From the above undisputed facts, there appears littledoubt that Harry Foley had a majority ownership ofboth corporations and, according to Foley, set the finan-cial policy for each Company since 1976. 1 find acommon ownership and financial control for both corpo-rations.As to integration of operations, Sumco completed themanufacture of jacks commenced by Summit and, ineffect, the completed product was the result of the workoutput by employees of both corporations. As a result ofthe hearing held in the representation case, 8-RC-11196,and the record developed therein, the Regional Directormade certain factual findings which are relevant here.He concluded that Sumco and Summit had a high degreeof functional integration, noting that: they operate incontiguous facilities in the same building; that Sumcouses Summit's shipping dock and tool and die room: thatSummit owns and leases the equipment which constitutesSumco's production line; that they share the same main-tenance employees; that Sumco purchases the componentparts for its scizzor jacks from Summit and that theyjointly produce ramps and jackstands; that approximatelyone-half of Sumco's production is sold and distributedthrough Summit. There is nothing in my record to con-tradict the factual findings of the Regional Director withwhich I am in accord. Thus, I conclude that there is ahigh degree of functional integration of operations be-tween Summit and Sumco.Centralized control of labor relations. It is not disput-ed that Foley approved wages and benefits at both cor-porations and that Harvey Rector, a labor relations con-sultant, was in fact consulted by Foley as to labor rela-tions matters. It does appear that day-to-day operations.namely, the supervision of employees and the routinematters that arose during the workday, were largely han-dled by the respective managerial employees of both cor-porations. Inasmuch as the ultimate control of wages andbenefits rested with Harry Foley, and he utilized thesame labor consultant with respect to both corporations,I am satisfied that there was centralized control over theimportant aspects of labor relations and so find.As to common management, the only evidence is theultimate authority which rested with Harry Foley. As heI See Intcrnational (t'nin o/ Opwruling Engmeinr., Local 428 4iL-(IO.169 NLRH 184 (19h8: ); Grr (;rmnt 1f1, ('ompran,. Inc. 221 N R H 7h.737 (1975)testified, it was he who decided to transfer Sumco's man-ufacturing operations to Summit. It appears that as topolicy matters in the management area, it was Foleywho exercised ultimate authority. Again, as to routinemanagement matters the respective managerial employ-ees of both corporations had operational authority. Ineffect there was only partial common management exist-ing at the top. In normal operations, prior to the demiseof the manufacturing element in Sumco on February 24.1978, the respective corporations operated semi-indepen-dently. Subsequent to February 27, 1978. Sumco was es-sentially taken over by Summit.I find that there was common ownership and financialcontrol, integration of operations. and centralized controlof labor relations, and a partial degree of common man-agement during the critical period beginning in Novem-ber 1977, so as to warrant the conclusion that Summitand Sumco constitute a single employer.22. Whether Donna Bolock and Dominic Romeo weresupervisors within the meaning of the Act.Donna Bolock, an employee since 1968, was employedin the shipping division of Sumco, earned approximately$3.30 an hour, and exercised some authority over somefour to six employees. Respondent's witnesses, GeneralForeman William Desatnik and General Manager RobertWhite, testified that Bolock did not possess any supervi-sory authority although White indicated that, in additionto performing the same duties as other employees, sheengaged in routine record keeping. These consisted oforders or information regarding daily production but didnot include specific orders on assignment of employeesto certain tasks within the shipping department. Desatniktestified that Bolock received orders from him andElmer Hamrick, shop superintendent and vice presidentof Sumco, with respect to hat type of jack would behung or packed, and that Bolock was engaged in produc-tion work 95 percent of the time. Donna Bolock did nottestify.Sandra England credibly testified that when she washired in 1975 and began working in the shipping depart-ment Donna Bolock told her that she (Bolock) was herboss and if she had any problems to come to her. Shefurther testified that Bolock assigned her work. and eval-uated her work once a month as to attitude, attendance,and quantity and quality of work. Desatnik concededthat he received reports from Bolock on the people inthe shipping department but stated that he also checkedwith other employees. The pre-hearing affidavit ofDonna Bolock, dated March 20, 1978. was read in partto Desatnik as follows:After I gave the evaluations to Bill [Desatnik], hewould read it in my presence and ask me to makechanges or he would make changes. The basic sub-jects I covered were quality, quantity, attendanceand attitude. He basically had the records regardingthe attendance and attitude, but he usually had noother way of knowing of girls' quantity or quality(;rar (r,,u,' II (ImpaUnL, i t. I' ,pro cI .o .Strurbrut Irat!Corp .203 NRI.t 4,5 (1971) In 11 i flk irm conclusionl. I ird t unneccs-,ar' to ltlidcr helher Sunlmilt s; i, all a r go f Sunco 432DECISI()NS OF NATIONAL LABOR RELAT1IONS BOARDBasically, even though he always read my evalua-tions, he usually took my evaluation as is in all fourcategories.When asked whether the above statement was correctDesatnik responded. "No, not in its entirety." No furtherexplanation was asked or given.Dale Carder, an employee of Sumco from approxi-mately September 1976 until February 1977, credibly tes-tified that he acted as a stockboy for Donna Bolock andthat occasionally Bolock would come over and get himto get some stock for her. When asked if he was evertold that Bolock was a supervisor, Carder responded thathe was told "that she was like packaging foreman. Shewould tell them-she gave the orders to all the girls inthe packaging line there."Sheila Smith credibly testified that she believedBolock was a supervisor because she disciplined people,specifically, that "she was yelling at Diane England thatif she missed any more [work], she was out." She furthertestified that Bolock took her off her job when theywere short in shipping and that Bill Desatnik introducedBolock as one of her bosses and told her if she had prob-lems to go see her.John Mesko, a former employee of Sumco, crediblytestified that he worked for Sumco from April 1977 toJanuary 1978, and for part of this time he was a stock-boy. He was later transferred to the shipping department,where Desatnik introduced him to Donna Bolock as hissupervisor and stated that he was to listen to her becauseshe was the boss. He further testified that he got permis-sion from Bolock to leave work early and that on oneoccasion she reprimanded him for talking to an employeein the handle room. He also stated that she evaluatedhim every month.The record establishes to my satisfaction that Bolock,did not hire, fire, promote, or effectively recommendsuch actions. It is well settled that an individual needhave or exercise only one attribute of a supervisor. IfBolock is a supervisor, it would have to be primarily onthe basis of her assigning employees work and utilizingindependent judgment in the process. She received herproduction orders daily either from Hamrick or Desatnikas to the numbers and types of jacks to be packaged andshipped, and she utilized a work force of six employeesand a stockboy to accomplish that purpose. I furtherconclude that she was represented to employees as a"boss" or packaging foreman, that she did written evalu-ations on the employees in the shipping department,granted employees time off, and did have the authorityto impose minor discipline of employees for poor workor absenteeism without necessarily having the right todischarge or effectively recommend their discharge. Ifurther find that, although she was given the productionorders to be shipped, she normally determined whatperson to assign to which job. I find that such job assign-ments required independent judgment based on herknowledge of the abilities of the persons involved. On:' Research Designing Service. Inc.. 141 NLRB 211. 213 (19h3), OhioPower Company r N.L.R.B.. 176 F 2d 385. 387 (6th Cir 1949)such basis, I conclude that she is a supervisor within themeaning of the Act.4Dominic Romeo. Again White and Desatnik testifiedunequivocally that Romeo did not have the authority tohire, fire, promote, etc., but merely handed out the workin accordance with the instructions of Desatnik or Ham-rick.As with Bolock, the issue here is whether Romeo ismerely a leadman or whether he was a supervisor. In hisprehearing affidavit, dated March 28, 1978, and present-ed to him at the hearing, Desatnik stated that Romeowas a salaried employee, a second shift foreman oversome 12 employees. Desatnik further noted:From sometime in August 1977 until the end of De-cember 1977, he was second shift foreman forSumco. Except for the period when first and secondshift overlapped, there was no other foreman or su-pervisor at the plant but Romeo on second shift. Hewas in charge of the plant on second shift.In his testimony at the hearing, Desatnik stated thatRomeo had none of the attributes of a supervisor, that hemerely followed the orders he laid out for him. Further,if something arose later, Romeo called either Desatnik orHamrick for advice or instructions. I find his affidavit in-consistent with his later testimony and, for reasons de-tailed elsewhere, I cannot credit his testimony.In addition, I credit the testimony of employeesThomas, Claar, Tanner, Hoover, Booth, Young, andFrieman that Romeo was their supervisor. Tanner testi-fied that Hamrick told employees when Romeo was firstassigned there, that Romeo was night shift foreman andsupervisor and employees could take their problems tohim. Also according to Hoover, Romeo would tell themwhat job to perform and if an employee ran out of partsor if the machine broke down, Romeo would transfer theemployee to another job. Frieman also testified that shewaited each day for Romeo to assign her a job. Romeowore a little white coat, did not engage in productionwork and when he was not observing the work of otheremployees he sat at a desk located in the plant. He alsoinitialed timecards and evaluated employees' work.Romeo did not testify.In light of the fact that Romeo was the only foremanon the second shift, which had some 12 employees, thecredited testimony that he assigned employees to jobs,and his description as a night foreman by both Hamrickand Desatnik, I find and conclude that Dominic Romeois a supervisor within the meaning of the Act.s3. Whether Supervisors Bolock, Romeo, Desatnik, andHamrick engaged in interrogation and/or threats viola-tive of Section 8(a)(1).4 See Resp Exh , p. 41. where Robert White, general manager ofSumco, stated Bolock could transfer employees from one job to anotherin her area. If Bolock is not a supervisor. Respondent has only 4 supcri-sors over 50 employees ith the lowsest ranking supervisor in the jackdivision with approximately 40 employees, being Desatnik, the generalforeman.' Phalo Plastic Corporation. 127 NRB 151 1 1513 (190h); Research De-signing Srvice, Ince. supra. I further note that at the representation hear-ing Respondent stipulated that Romeo was a supervisor Resp. Exh .p.104 SUMC() MANUFACTURING, CO., INC433(a) Donna Bolock. As noted previously Bolock did nottestify. Consequently, the testimony of many employeesas to Bolock's conduct is uncontroverted.Allegations: unlawful interrogation and creating theimpression of surveillance; unlawful interrogation andpromise of a raise; unlawful threat of plant closure; un-lawful threat of discharge because of signing a unioncard (par. 7(A)-(D) of complaint).John Mesko credibly testified that Donna Bolock,sometime in December 1977, asked him if he had signeda union card and he told her no. She approached himsubsequently, and informed him that she had seen hiscard and he then admitted signing a union card. In fur-ther conversations Mesko had with B3olock she askedhim why he wanted the Union, and when he respondedfor better wages she said she would go to Elmer (Ham-rick) and try to get him a raise. Bolock also called him atraitor for signing a card and told him if the Union evergot in, Foley would close down the plant and movesouth. She also told him that because he signed a card heprobably would not have his job much longer. In thesesame conversations, according to Mesko, Bolock would"try to guess who were the union organizers, if it wasSheila [Smith] or Mary [Adamson] or something like thatbut I never answered."Mesko is presently employed at Lee Lumber Co. Ifind his uncontroverted testimony credible. Accordingly,I find the allegations proved and find each allegation(par. 7(A)-(D)) violative of Section 8(a)(1).Additional allegations against Bolock include: tellingemployees to keep their nose out of the Union if theywanted their jobs (par. 8, complaint); unlawful interroga-tion (par. 9); threats to discharge employees if she gotunion literature (par. 10); telling employees to bring inany (union) mail within 3 days and turn it in to her orlose their jobs (par. 11).Sandra England credibly testified that around Decem-ber 4, 1977, Donna (Bolock) asked her if she knew aboutthe Union and when England responded no, Bolockstated that "if you girls want to keep your jobs, keepyour noses clean and keep out of it." Bolock also askedher where her card was and told England to bring it inand she would take it into the office. England furthertestified that after her layoff on January 4, 1978, she con-tinued to visit the plant to have lunch with her motherwho also worked there. During such visits, Bolock askedher if she went to union meetings and what her opinionwas about what other people had said at the meetingsand what went on.Sheila Smith credibly testified that she heard Bolocktell one of the girls that if she, Bolock, received anytrash from the Union she would see to it that she lost herjob. She further testified that after they started mailingout letters and union cards in the mail Bolock told em-ployees that they had 3 days to turn it in to her or theywould lose their job. Smith stated that Bolock made thisstatement to, inter alia, employees Mesko, Peggy Buck-ley, Sandy Summers (England), all of whom worked inthe shipping area.In light of the credited and uncontroverted testimonynoted above, I find that Donna Bolock did unlawfully in-terrogate employees, promised an employee a raise, andthreatened employees with discharge if they did not keeptheir noses clean and keep out of the Union or if theydid not bring to her union material received in the mail.Each of the above allegations is supported by creditedtestimony and each is violative of Section 8(a)(1).(b) Allegations involving Dominic Romeo. Romeo didnot testify and the testimony of employees is uncontro-verted. The allegations involve threats of loss of employ-ment and plant closure.Agnes Tanner's uncontroxerted and credited testimonyis that on the night of the layoff she heard Dominic(Romeo) telling Betty Hoover that "anybody that hadunion buttons onil or supported the Union would not becalled back to work." Linda Booth testified similarly thatshe overheard the conversation between Romeo andHoover, wherein Romeo said something about any girlswearing union buttons or stickers would not return towork and that Harry Foley (the owner) would shutdown and reopen under another name and they wouldnot have their jobs any longer. Hoover testified crediblyto the same effect and added that Romeo put his armsaround her and said, "If you repeat any of this. I willdeny it to my dying day." The testimony is uncontro-verted and credited that Romeo threatened that employ-ees supporting the Union would not be called back, andthat Foley would close the plant or reopen under an-other name. I find these comments violative of Section8(a)(l) of the Act.(c) William Desatnik, general foreman, originally ofSumco and more recently of Summit, and an admittedsupervisor allegedly interrogated employees in Decem-ber 1977, restrained and coerced employees on or aboutJanuary 3, 1978, by informing them that certain employ-ees were being laid off because of their union activity,and discriminatorily enforced work rules in reprisal foremployees' union activities.John Mesko credibly testified that sometime in De-cember 1977 Bill Desatnik asked him if he had gottenany union mail, and he did not respond. Sandra Englandcredibly testified that on or about December 16, 1977,she was called to Desatnik's desk and asked by him if shehad been confronted by anyone running the union cam-paign, and named employee Mary Adamson. When shereplied no, he asked her opinion about the Union andhow her mother would feel. Although Desatnik testified,he did not deny such conversations. I find the interroga-tion of Mesko6and England violative of Section 8(a)(1)of the Act.Sheila Smith credibly testified that there was a changein management's conduct after union literature surfacedat the plant. Specifically, she stated that before they gotinvolved in union activity the rules were pretty lenient atSumco. Afterwards, she had difficulty getting drillschanged on her drill press, her breaks were timed, andher machine was not stocked. She testified credibly thaton one occasion Desatnik kicked the bathroom dooropen and said, "Smith, get back to work." At that time' Whil the lntcrrgtnlr1 I Mtk L, rtanldig alone might he deemedinnocuous, '.hen considered Ailh the lestlim e f F'rigland and Smith. itwarrants a finding of .a iolaion 434I)4 CISIONS OF NATIONA. LABOR()K REI.AIIONS O)ARI)there were four others in the bathroom who were alsoon their break.Sandra England testified that on the day of the layoffDesatnik notified her, and stated you know the reason,"we are trying to get rid of the people that are trying toorganize the Union for this Company." Desatnik deniedasking this statement. I credit England over Desatnik.Desatnik had a penchant for overstatement, his prehear-ing affidavit was in part inconsistent with his testimo nyat the hearing, he contradicted himself in several in-stances, did not dispute testimony involving certain8(a)(1) allegations, and appeared to tailor his testimonyas best he could without being too accurate or too factu-al.7F or all of these reasons I concluded that Desatnik'stestimony is not credible whenever there was a criticalconflict with that of other witnesses in this hearing.I find that Desatnik did unlawfully interrogate Meskoand England about the Union, and engaged in restraintand coercion of employees by advising England that thelayoff was to get rid of people organizing for the Union:further that he discriminatorily enforced plant rulesagainst Smith. all in violation of Section 8(a)(1) of theAct.(d) Allegations involving Elmer Hamrick, vice presi-dent of Sumco and shop superintendent of Summit.Hamrick is alleged to have threatened to take away theemployees' coffee break in reprisal for employees' unionactivities.Mary Adamson testified that on or about December 1,1977, she, Roberta Stull, Peggy Chaney, and DeborahFridley left work 10 minutes early to go wash up, andwere called into the office by Bill Desatnik. Desatniktold them there were going to be big changes, that theyknew they were not supposed to wash up before a break.According to Adamson, he never said that to thembefore. She also stated that Hamrick said there weregoing to be changes and threatened to take away theirbreaks because they knew they were not supposed toleave early to wash up. She further testified that she had7 As to overstatement. for example. when Desatnik was asked if cer-tain authority wras taken a:lay frorm him because of the union activitiesand orders from Foley and Rector, he responded: "Wa ltotally takenaway from lme At hat point, I could not function as a foreman atnlymore,and at that point I advised Jones that I would staN on a little whilelonger with the Company until this niess was over, and at that time, Iwas getting another job because a folreman cannot funcltio under theseconditions here is no way"His prehearing salement, which as read to him at the hearing, ideli-fied Dominic Romeo as a salaried employee, the oreman on the secondshift over some 12 employees, and d as the personll in charge ,of the plantafter top management left. In his estimlony, he slated unequisoically thatRomeo had nione of the attributes of a superisor.As to contradictions, he testified that no one was discharged onlceunmon activities began He later conceded that Denise Coontz seas dis-charged onl December 19. 1977. A another point he stated there cre oplant rules After being conflronted ith a copy if plarlt rules, lie ad-mitted that it as posted oil the bulletin board but that he did n fllosit in most instances.At p 598 of the transcript, he stated he mistrusted Romeo stating "Iwill be honest sith you. I heard that he attended union meetings Rightthen and there that tells nme something is wrong This does not a;ppear tbe the type of comment someone would make on the actlix ite lf all erl-ployee III ally eent it establishes Desatlik's continung iterest ill uionactivities at the plant.Desatnik's testinlmony did nol dispute certain testimony o( NMIeskol anidEngland as tio his interrogatiotn about their union synpathies or activitieswashed up early prior to that without being called intothe office.Hanmrick denied threatening to take away any coffeebreaks i reprisal for their union activities and furtherdenied threatening to take a coffee break away from anyindividual.As a general rule, if an employer becomes more strictwith employees after union organizing begins, it isdeemed to be a reprisal for such union activities and isviolative of the Act.I conclude the incident did occur and credit Adamsonin this regard. While I vould ordinarily be reluctant tohold that a employer cannot require employees to workon working time. here it has been established that priorto the advent of the Union employees were permitted toleave work prior to their break without being reprimand-ed. Accordingly, I find that the threat to take away theirbreaks if employees did not cease leaving early for theirbreaks, while justifiable in ordinary circumstances, wasin retaliation for their union activities, and was violativeof Section 8(a)(1) of the Act.4. The alleged discriminatory discharge of DeniseCoontzIt is undisputed that on or about December 1, 1977,Denise Coontz was called into the office of Elmer Ham -rick by Bill Desatnik and informed that she was dis-charged because of absenteeism. It is also undisputed andCoontz readily admitted that her attendance at work wasnot good.According to Coontz whom I credit in this regard, shewas one of the principal union organizers in the shop.She had been an employee from May 1976 until her dis-charge in December 1977. She stated that she and MaryAdamson went down to the Akron union hall and talkedto Joe Jacobs, a union representative, about getting aunion started. She passed out union authorization cardsto employees and talked to other employees about theUnion in the plant bathroom where employees ate lunch,and that this occurred in November and December 1977.She admitted having an attendance problem from thetime she started working there and was warned "lots oftime," about 10 or 11 times, about it. She admitted re-ceiving a written warning about her attendance butstated that she received no written warnings the week ofher discharge and did not recall whether she was absentor received any verbal warnings that week. On the dayof her discharge, Desatnil called her into Hamrick'soffice and told her she was missing too many days andthat they had to fire her.Factors tending to support a finding of discriminatorytermination include: the timing of her discharge approxi-mately a month after union activities became known toRespondent: the fact that although her attendance hadbeen poor since she began work, it was tolerated: lastly,she was active on behalf of the Union and was one ofthe original organizers.In defense of her discharge, it should be noted that sheacknowledged that she was warned 10 or 11 times, andthat she had received a written warning. The writtenwarning, received in evidence as General Counsel's Ex- SUMC() MANUIFACTUtRIN(i C). INC435hibit 10 was dated October 18, 1977. addressed to DeniseCoontz and stated:As you know Elmer Hamrick and myself talked toyou in September about your absentee record. Atthat time ou assured us it would be improved. Asyou knosw it has not improved. This will be yourlast warning.If it does not improve considerably. you will be dis-missed immediately.The written warning was signed by Desatnik andHamrick, and also by Coontz, apparently as an ackniowl-edgment of the warning.The issue, simply posed, is whether Coontz was dis-charged for her union activities or for her absenteeism.In view of her admittedly poor attendance record andthe fact that her final warning on absenteeism was datedOctober 18, 1977, prior to any alleged union activity, Iam not persuaded that her discharge was discriminatorilymotivated. Just because an employee engages in unionactivities does not insulate her from discharge if goodcause exists. I find and conclude that her discharge wasin fact caused by her poor attendance and not her unionactivities and I recommend dismissal of the allegationthat it was violative of the Act.5. Whether the layoff of 15 employees on or aboutJanuary 4, 1978, or subsequent attempts to recallwere discriminatorily motivated"The essence of this allegation is threefold: whether thelayoffs were based on valid economic grounds or werediscriminatorily motivated; secondly, even assuming theinitial layoff was lawful in terms of cause, was the selec-tion of certain employees for layoff out of seniority dis-criminatorily motivated; lastly, whether the method ofrecall constituted a valid offer of employment particular-ly where Respondent hired new employees while oldemployees were on layoff.In determining these issues, the record and briefs ofthe parties disclose many factors, some of which are sup-portive of a finding of a discriminatory intent, whileothers appear supportive of contentions that valid eco-nomic reasons prompted the layoffs and recalls. Thesevarious factors will be discussed at length hereafter.a. Was the layoff of 15 employees discriminatorilymotivatedTiming of the layoffs. Previously noted facts, includingadmissions by Respondent's officials and counsel, estab-lished that Respondent became aware in November 1977that union organizational activity was taking place at theSumco plant. Organizational activity increased in De-cember and included the circulation of literature and"The complaint alleged that 26 employees, including Denise Coont.were discriminatorily laid off and not reinstated Counsel for the GeneralCounsel now urges in her brief that 15 named employees were discrimin-atlrily laid off and at he hearing amended the complaint to delete thename Conl from par 19 of the complaint as Coonlllt as alleged a dis-criminatory discharge or layoff i par 18 of he complaint The chalgeof position and the impact of a letice layoff are discused more ullyhereafterunion strikers and on January 3-4, 1978, at least a halfdozen employees wvore union T-shirts or union buttons atwork. The layoff announced and implemented on Janu-ary 4, 1978, was without warning. although previouslywhen layoffs occurred, notices were posted in advance.Connie Votarw credibly testified that she took off workin September 1977 to have a baby and when she calledElmer Hamrick shortly before Christmas and asked himif she could return to work. he told her to come back towork on January 3. 1978, that there was plenty of work.Respondent contends that the layoff was prompted bya large inventory and slowdown in orders. Since the cus-tomary inventory was made during the holiday season,the amount of inventory on hand should have beenknown shortly before employees returned to work onJanuary 3. While the timing of the layoff is arguably sus-picious, standing alone it is not conclusive but must beconsidered in conjunction with other factors.Layoffs and seniority. While Respondent contends thatseniority was followed in selecting those for layoff, thetestimony of Robert White, general manager of Sumco,indicated that there were a number of variations from se-niority. He stated that three or four people were retainedbecause of a specific job they were doing. Thereafter, heconceded that a number of employees, namely, RuthDuncan, Sandra England. Agnes Tanner, Beverly Claar,Sheryl Legg, Betty Hoover, were laid off out of senior-ity because of either their absentee record, or limitedavailability such as being able to work only the secondshift. The limited availability was attributed to employeesBeverly Claar and Betty Hoover,9to the effect that theycould only work the second shift. However, Hoover cre-dibly testified on rebuttal that, while she had listed thesecond shift as preferred when intially employed, shewas not offered work with respect to either first orsecond shift at the time of the January 1978 layoff.While the retention of three or four people out of se-niority on the basis of their job skills is a legitimatereason and nondiscriminatory, laying off some six peopleout of seniority because of their absentee record or limit-ed availability, without heretofore relying on absenteeismor ascertaining their availability, establishes a substantialvariation from seniority and raises substantial questionsas to the real motivation in the selection of certainpeople for layoff.b. Transfer of orders from Sears and Western AutoThere is a conflict in the testimony of Respondent'smanagerial employees as to whether orders from Searsand Western Auto were pulled back or transferred backfrom Sumco to Summit, resulting in whole or in part forthe layoff of Sumco employees.Robert White, general manager of Sumco, admitted oncross-examination in the representation hearing that thelayoff was caused in part by Foley's taking away the twobig orders (Sears and Western Auto) from Sumco andthat the employees of Sumco were working on such' At the representlation hearing. Respondenrt stpulated that the onllreason Hoover uas laid off as seonirity Re,,p Exh .p 92 Moreocr.all six emplohee, laid off, ul of ,seniorill had signed union card, 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDorders in December 1977 and January 1978 prior to thelayoff. I In the representation hearing held on January 23, 1978,Respondent sought to establish that Respondent Summitdid lift the orders from Sumco because Sumco had in-curred financial losses and in fact owed money toSummit. Since Foley owned and controlled both corpo-rations, it is, at the least, highly implausible that Sumcocould not or would not pay Summit for parts securedfrom Summit before paying their creditors.Based on White's testimony which I credit, it is clearthat the transfer, or lifting the Sears and Western Autoorders from Sumco was a contributing factor in causingthe layoffs of January 4, 1978.1 Still in issue, however,is whether the decision to lift such orders from Sumcowas discriminatorily motivated. The record does not dis-close that the jacks previously made by Sumco were sub-contracted elsewhere or that Summit immediately beganmanufacturing its own jacks. It does disclose that 2 or 3weeks after the layoff Summit transferred approximatelythree to six employees to work in the jack division ofSumco, at least two of whom became permanent trans-fers. 1 2Sumco continued to operate its jack division with ap-proximately half of its normal work force until Foley de-cided on or about February 20, 1978, to have Sumcotaken over by Summit which was done on February 27,1978. In effect Summit took over Sumco's production ofjacks and reorganized Sumco, relegating only sales func-tions to Sumco. Again the key issue, namely, what moti-vated the change-valid economic reasons or the desireto rid itself of individuals supporting the Union-must bereserved pending a careful examination of all pertinentfactors.c. Evidence of discriminatory motive for layoffsI have credited the uncontroverted testimony of em-ployee Tanner that on the night of the layoff she heardDominic Romeo telling Betty Hoover that anybody thathad union buttons on or supported the Union would notbe called back to work. This was corroborated by thecredited testimony of Hoover and Booth. Booth testifiedin addition that Romeo stated that Harry Foley, theowner, would shut down and reopen under anothername and they would not have their jobs any longer.With respect to to William Desatnik, the general fore-man, I have credited Sandra England that Desatnik toldher on the day of the layoff13that the reason for thelayoff was to get rid of the people who were trying toorganize the Union for this company.lo Resp. Exh 1, p. 50." White indicated that orders for Sears and Western Auto constitutedapproximately one-half of Sumco's business. This is borne out by the factthat 27 employees were laid off at Sumco while 23 remained at work andultimately were transferred to Summit's payroll2 Francis Anderson and Sue James.:' I note the uniron authorization card sas signed by England on Janu-ary 4 178, and that Janice Hiner. an original supporter of the Union,attended union meetings shen cards were signed in November and De-cember 1977. and was dating Desatnik the general foreman In sum De-satnik may have believed England was not a union supporter when hemade that remarkWhile the testimony as to Romeo's comments on thelayoff might arguably be the personal comments of a lowlevel supervisor, when a similar view is expressed by thegeneral foreman, I am persuaded that the views ex-pressed reflected a discriminatory motivation in the se-lection for layoff.Wage increases. A 9.2-percent wage increase noticewas posted during the holiday shutdown (December25-January 3, 1978) which apparently became effectivein early January 1978. The General Counsel argues thatthe layoff of selected employees who either favored orwere active on behalf of the Union was coupled with anincrease for the employees who remained and was an in-centive to reject the Union. I credit undisputed testimo-ny that the Company gave an annual age increaseevery year at the beginning of the year. I conclude thatthe granting of increases in such circumstances is not afactor in determining whether the layoffs or failure torecall were discriminatorily motivated.d. tHiring of new employees at Summit prior to recallof Sumco employeesA number of employees credibly testified that whenthe layoff occurred they were told it was temporary andthat they would be recalled within 2 weeks to a month.Subsequently, the layoff became permanent, and on orabout February 20, 1978, Foley testified that he decidedto cease the production, assembly, and maintenance oper-ations at Sumco.The record reveals'4that five new employees werehired by Summit between January 13 and February 15.Further, there were 13 new employees hired by Summitbetween February 27 and March 30, 1978. While bothJones and Hamrick testified that they were instructed tohire Sumco employees back before hiring new employ-ees, such instructions were not strictly followed. Ham-rick admitted that as of March 28, 1978, 6 former em-ployees of Sumco had been recalled to work by Summit,as in contrast to 18 new employees hired by Summit be-tween January 13 and March 30, 1978. Upon being re-called, Jones testified that: Jesse Bibby was hired as astockboy in the jack division; Trena Eldridge was hiredfor the jack division (first shift); Patricia Gaines washired for the first shift in the jack division: Rhonda Rus-sell was hired for the first shift in the jack division;Nancy Reeves was hired first shift in the machine divi-sion; Narda Sullivan, Bernard Parsons, and Vicki John-son were hired for the first shift. In explaining why newemployees were hired in the jack division, Jones testified:..it was my responsibility to get the laid off em-ployees at Sumco Manufacturing back to work assoon as possible without destroying the productionwe already have, which we didn't have very muchof. As I stated in previous testimony, we were ex-perimenting, trying to time study, and quite frankly,I did want to try some new people.'4 See C P Exhs 5and .. SUMCO MANUFACIURING CO, INC417So, as I say, if there was a discrepancy of not call-ing back some Sumco people, it was strictly on myshoulders. [Emphasis supplied.]Further on in the record, Jones was asked if formerSumco employees could not have done the work, and heresponded indirectly by stating:I was experimenting. I figured I could use noformer employees that were set in their ways whenI wanted to try something new. We knew we weregoing to call these people back. I wanted to possi-bly change the set-ups and the procedures and haveit down pat by the time we actually got back intoproduction.Jones conceded that Russell, Gaines, Sullivan, John-son, and Parsons were newly hired in February 1978,before the final callback of the Sumco employees. He ex-plained in part, however, that Rhonda Russell had quitea few years of experience at General Electric.Again, in explaining why new employees were hiredprior to recalling former Sumco employees, Jones stated:I would like to emphasize on my own behalf I wastold to bring them back efficiently without hinder-ing production in any way, shape or form. I wasnot told to bring them back indiscriminately.On the basis of the previously recited facts, I find thatSummit hired a number of new employees for the jackdivision while the former employees of Sumco whoworked in the jack division were still on layoff, andbefore they were informed that Summit was hiring andthat they should apply to Jones for a job.Hamrick testified that he went down the layoff list andattempted to contact all 25 employees on layoff. Whilehe did not recall when he made the calls, he estimatedapproximately 3 weeks after the layoff. If he failed tocontact a person by phone after several attempts, hewould turn the name over to Summit and they wouldsend that person a letter. He did not know if or howsoon thereafter, Summit sent letters to those people. If hedid personally contact employees, he told them if theywere interested in going back to work they should comedown and see Jones about a job, that he was no longerdoing the hiring. Respondent's Exhibits 5 through 9 arecopies of letters dated either April 11 or 12, 1978, two ofwhich confirmed that an offer of a job at their old rateof pay had been made while three informed them of pos-sible job opportunities.' The text of the latter letterstated:Please be advised that Summit Grinding & Ma-chine Co. is still looking for good dependable em-ployees.If you are interested in a job at Summit, comeinto the office in person and make application.When we have a job opening commensurate toyour ability we will consider your application with,'s In view of the dates on Resp Exhs 5-9, and the testimon of RuthDuncan that she was telephoned and recalled in May 1978, Hamrick's orJones' recall attempts occurred from mid-February through May 1978at least, the same rate you had at Sumco Manufac-turing Co.The record established to my satisfaction that Summitdid in fact hire new employees for the jack divisionwhile having former jack division employees at Sumcoon layoff. Further. in contrast to the employees whowere not laid off by Sumco but were transferred toSummit and retained their wages and benefits, the laid-off employees had to make application for a job, andmany were told that they would have to start as newemployees, including probation without the fringe bene-fits they previously enjoyed at Sumco. As a result of thelimited nature of employment offers several employeesrejected employment offers. 8e. Factors supporting a valid economic layoffSelective layoff Respondent laid off approximately 27employees on January 4, 1978. While the complaint al-leged 25 employees were discriminatorily laid off, coun-sel for the General Counsel has contended in her briefthat 15 of the individuals selected were for discriminato-ry reasons. I construe this position as an abandonment ofany allegations with respect to nine employees, 7thebalance of those laid off on that date. While employershave been known to cloak illegal layoffs by laying offother employees, the fact that nine other employees werelaid off adds some credibility to employer contentions ofa valid economic layoff.Foley testified credibly that Sumco had lost money thelast 6 months of 1977, and that banks and other creditorswanted some reorganization or takeover of Sumco toassure that existing loans and indebtedness of Sumcowould be satisfied. He stated that Sumco's jack divisionwas cut back on January 4, 1978, after a review of in-coming orders, and the amount of jack division's inven-tory on hand. It was sometime after the closedown andafter several meetings with his attorney and bank repre-sentatives that he decided that Summit would take overthe manufacture of jack operations, and Sumco was rel-egated to the function of a sales organization. The deci-sion to reorganize Sumco, and for Summit to take overthe task of manufacturing jacks was made on or aboutFebruary 20 or 22, 1978, and a notice was posted onFebruary 22 that effective February 27, 1978, all produc-tion, maintenance, and assembly employees of Sumcowere transferred to the payroll of Summit with their ex-isting wages, and fringe benefits. The only exception wasthat if existing wage scales were higher in a particularoperation, the former Sumco employees would receivethe higher rate.i" Betty Hoover, Mary Adamson, Agnes Tanner, and John Mesko." In view of the General Counsel's position on p I of her brief, andexcept for Sheryl Legg, there was no or little testimony adduced to sup-port that portion of the complaint alleging that Carol McCleary VernGalloway. Michael Goodpasture. Lynda Gorman, I.yn Postlethwait.Robert Michaels, Peggy Chance. Robert Hazelett, Denzil Linton. werediscriminatolrily laid off or terminated I shall dismiss uch allegalions.particularly in light of m) findings that the layoff itself was for alid eco-nomic reasons. SherlI Legg ssas selected for laolff out of seniority.which I find was discriminalors in light of Respondent's estabhlishedunion animus 438DECISIONS OF NATIONAL LA()OR RELATIONS BOARDfiling of representation petition. The record disclosesthat a representation petition for an election in a produc-tion and maintenance unit at Sumco was filed on January6, 1978, 2 days after the layoff was announced and im-plemented on January 4, 1978. There is no evidence toindicate that Respondent or even prounion employeeswere aware if or when the petition for election was to befiled even though Respondent had been aware of unionorganizing going on since November 1977, and a numberof employees circulated union literature and openly woreunion buttons or union T-shirts.6. Findings and conclusions on allegations ofdiscriminatory layoff and recallFor the reasons set forth hereafter, I find that the ini-tial layoff of employees on January 4, 1978, was for valideconomic reasons. While I find the layoff was promptedby a large inventory and a slowdown in orders, I furtherfind that the selection of certain employees for layoffwas discriminatorily motivated and that Respondent'shiring of new employees for the jack division of Summit(which had been transferred from Sumco) before offeringemployment to former employees of Sumco, is furtherproof of a discriminatory motive.In concluding that the layoff of January 4, 1978, waseconomically motivated, I credit the testimony of Foleythat Sumco had been losing money for 6 months prior tothe layoff. Further, I credit the testimony of WilfredJones, general manager of Summit, that after the layoffat Sumco, no jacks were produced, and that ultimatelyhe utilized some Summit employees and that a new ma-chine was ordered to update the jack line, and thereafteronly Summit produced jacks.'8In concluding that Respondent discriminatorily select-ed certain employees for such layoff, I note and rely onthe following factors: (I) despite claims of layoff by se-niority, at least six employees were selected for layoffout of seniority; (2) the uncontroverted and credited testi-mony that Supervisor Bolock engaged in extensivethreats to employees and Supervisor Romeo told unionsupporters they would not be called back; (3) the cred-ited testimony that Supervisor Desatnik stated that thelayoff was prompted by employees' organizational effortson behalf of the Union; (4) Respondent conceded that ithired new employees, including at least four to six em-ployees for the jack division before offering formerSumco employees the opportunity to be employed; (5)the invalid offers to former Sumco employees in thatthey were merely offered the opportunity to be consid-ered for employment, rather than offered employment.Further, to the extent that offers of employment weremade, they were as new employees of Summit withouttheir prior benefits and for a probationary period. As aconsequence, several employees turned down offers ofemployment; (6) Summit hired 18 new employees and 6former employees of Sumco, or a total of 24 employeesby late March or early April 1979, as contrasted to the27 employees of Sumco laid off on January 4, 1979.'9'" See Tr p 548. 551.iH While some f this hiring may have been caused by attrition.Wilfred Jones tesirfied hat he only hired one or two skilled peopleAll of the above factors convince me that Respondentutilized its temporary layoff to selectively rid itself ofcertain employees, and then belatedly install a recall pro-cedure which tended to discourage former employeesfrom coming back to work. I find, therefore, that the sixemployees selected out of seniority were discriminatorilyselected and should not have been laid off. I further findthat the belated offers to consider former Sumco employ-ees was an inadequate offer, discriminatorily motivated,and designed to discourage former employees from seek-ing employment with Summit as part of a continuingeffect to create a turnover of employees, and to erodeunion support among the employees. Lastly, RespondentSummit's hiring of employees for the jack division andelsewhere while employees of Sumco were still on layoffconfirms my views that Summit's actions were discrimin-atorily motivated. I find, therefore, that former employ-ees of Sumco were discriminatorily denied employmentwhen Summit hired new employees for the jack divisionand for other areas in which Sumco employees werequalified. The exact determination of which employeeswere entitled to be recalled and the dates will be deter-mined in compliance proceedings as more fully detailedin the remedy section of this Decision.7. Whether the Union represented a majority onFebruary 24, 1978The complaint alleges that the Union represented amajority of employees in the production and mainte-nance unit of Sumco and Summit since on or about Feb-ruary 24, 1978, and that Respondents have refused tobargain despite request. It is further contended that theunfair labor practices committed by Respondent sinceDecember 1, 1977, have made a fair election impossible.As a remedy therefor the General Counsel and theCharging Party request that a bargaining order be issued.A threshold question is whether the Union did in facthave an authorization card majority of employees in theappropriate unit at the time of the request for bargaining.If the Union did represent a majority, then the unfairlabor practices found against Respondents will be re-viewed to determine whether such conduct precludes afair election and warrants the issuance of a Gissel bar-gaining order.20Conversely, if it is found that the Uniondid not have a majority on or about February 24, 1978,further discussion about the applicability of a bargainingorder is unnecessary.Did the Union represent a majority of employees inthe appropriate unit?In determining whether a majority exists, the totalnumber of employees in the appropriate unit must be de-termined. The Charging Party's Exhibit, identified as 5Aand 5B, is a list of Sumco employees as of January 3,1978, a day prior to the layoffs, and totals 55 in number.Charging Party's Exhibit 6A, B, and C is a list ofSummit employees as of February 22, 1978, and lists thenames of 91 employees. Both lists were obtained fromRespondents. The parties differed as to whether certain"' N.L.R.B. r. Gissel Puacking Co.. Inc.. 395 U.S 575 (1969). SUMC() MANUFACTURING C(). INC.4I')individuals on the lists were properly includable in theunit and their status must still be resolved.The General Counsel contends that the Union had ap-proximately 64 signed cards at the time of the request forrecognition in late February 1978. and that, the partiesstipulated to exclude Terry Cotten, Larry Gough,Donald Emerson, Philip Hendricks. and Todd Pollack,they should not be included in the unit. She further con-tends that the parties agreed to delete Lynn Postlethwaitfrom the list of employees, and to add the names of GaryBuckbee and Mark Coontz to the list of employees(Exhs. 5 and 6); that Clement Knapp has no communityof interest with the employees and should be excluded;that student employees Dziados, Pollack, and Hendricks,who were students at local high schools and were em-ployed under "outside work experience" or OWE pro-grams, should be excluded because their employmenttenure is brief, and the percentage of those remainingemployed after graduation from school is significantlylow. Finally, she urged that Norman Forshey, who filledRomeo's job subsequently, be deemed supervisory andexcluded from the unit.Counsel for the Charging Party, in reviewing the em-ployee list introduced herein as the Charging Party's Ex-hibits 5 and 6, urges elimination from the Exhibit 5 list assupervisors, Elmer Hamrick, Ernest Kemppell, WilliamDesatnik, Donna Bolack, and Frank Heisler. The Charg-ing Party further notes that 2 names were added to Ex-hibit 5, totaling 50 names and then 10 should be re-moved, leaving a total of 40 names on Exhibit 5 who areproperly included in the unit.As to Exhibit 6, counsel for the Charging Party notesthat it contains 91 names and contends that 19 of theseshould be eliminated. In addition to the contentions setforth by counsel for the General Counsel which werejoined by the Charging Party, the following additionaleliminations from the unit lists are urged on the groundsthat certain leadmen, named hereafter, earned as much ormore than Dominic Romeo and should be held to be su-pervisors. These were listed as Raymond Roth, LeeFrame, Jr., Carl Lewis, John Mathia, Richard Seiter,Harold Queer, James Stottlemyer, and Kenneth Bonner.In summary, the Charging Party contends that there are112 employees properly in the unit (40 listed on Exh. 5,as modified. and 72 on Exh. 6, as modified), and that theUnion introduced 64 signed representation cards, repre-senting a majority of employees in the unit on or aboutFebruary 24. 1978, the date of request for recognition.Respondents in their brief did not reach or discuss thequestion of how many employees are properly in theunit, and primarily relied on defenses to the unfair laborpractice allegations. To the extent Respondents havecontested on the record either the supervisory status ofcertain leadmen or the proper placement of employees inthe unit, the record testimony has been carefully consid-ered.Certain preliminary matters should be noted beforeconsidering the issues of unit placement of named indi-viduals, and the effect of certain stipulations. I note, forexample, that 21 of 25 alleged discriminatees signedunion authorization cards and that conversely, 4 employ-ees, Carol McCleary, Lynda Gorman, Robert Michaels,and Denzil Linton, who were alleged as discriminalces.apparently did not sign union authorization cards. Sec-ondly, five alleged discriminatees, namnelx. Linda Booth.Beverly Claar, Carol McCleary, Lynn Postlctlhsait. ianlBonnie Thomas were listed on the Summit pas roll of'February 20-26, 1978, and were apparenllx rehiredsometime prior to February 20, 1978. The origiiialcharges alleging discriminatory laxoff or terminationwere filed on February 10, 1978, and served on Fcbruarx13. 1978. The amended charges, alleging a refusal to bar-gain, were filed on March 8, 1978. and sered on March10, 1978.The ffect of stipulations. Ordinarily, the stipulation ofthe parties as to the status of employees on their inclu-sion in the unit will be given full effect, particularly i arepresentation proceeding and makes unnecessary litiga-tion on those aspects. However. this is litigation n acomplaint and in a number of instances in the record.there were stipulations received that a cerlain individualbe excluded from the unit because he or she wxas nolonger employed, was deceased. or was discharged ecenthough said events occurred subsequent to the date of re-quested recognition. Whether or not individuals erecurrently employed as of the date of the hearing is irrele-vant, if in fact they were employed at the critical date.on or about February 24, 1978. and were il anl employeecategory deemed within the appropriate unit. Therefore.I have rejected some of these stipulations as improperand irrelevant. The only critical elements for me todecide are the total number of employees properly iii-cludable in the unit and the number of signed authoriza-tion cards at the critical time.The Charging Party's Exhibit 5. As to Exhibit 5. theparties stipulated that Elmer Hamrick, Ernest Kemippell,and William Desatnik were supervisors and should hedeleted. Further, in view of my prior findings thatDonna Bolack was a supervisor, she too is deleted fromExhibit 5. The Union also contends that Frank }leislcr isa supervisor. The only evidence in the record as toHeisler indicates that he was utilized as a die repair manAbsent evidence of supervisory attributes. he is ilncltd&Lin the unit.All parties have agreed that employees CarolMcCleary, Bonnie Thomas. Linda Booth, Beverly Claar,and Lynn Postlethwait were properly stricken from E x-hibit 5 because they were also listed on Exhibit .theSummit payroll for February 20-26, 1978. As I previous-ly found, Denise Coontz was properly discharged on orabout December 19, 1977, I shall also exclude her namefrom the list.My review of Exhibit 5 reveals that the 2-page list to-taled 55 employees, including the names of Mark Coonltzand Gary Buckbee which were added by agreement. TheUnion contended that the amended list contained 5()names and that 10 should be deleted leaving 40 on thelist as properly in the unit. Contrary to this contention, Ifind that the Charging Party's Exhibit 5 contains 55names (including Mark Coontz and Gary uckhee). anddeleting therefrom 10 names (rejecting the name ofHeisler) leaves a total of 45 employees deemed properlxincludable in the unit on Exhibit 5. 440I)tCISI()NS OF NATIONAL L.ABO()R REL.ATI()NS B()ARDI:'xhihil .he Charging Party contends that the listcontains 41 names and that 19 of such names should bedeleted, leaving a total of 72 names properly included inthe unlit. A review of the 19 names urged for deletiontol low s:Alleged supervisors. (1) Dominic Romeo-the record re-veals that Romeo was transferred from the second shiftof the jack division at Sumco shortly after the layoff,and was returned to his position as a machine operator.As the layoff occurred on January 4, 1978, 1 find thatRonmeo had returned to his position as an employee inthe die department at the time the Union requested rec-ognition. Accordingly, I conclude that he was no longera supervisor and was a part of the appropriate unit at thetime recognition was requested on or about February 24,1978.(2) Norman Forshey-while the record establishedthat Forshey succeeded to Romeo's job as second shiftforeman, the record indicates he succeeded to that postin the summer of 1978. As he did not function as a fore-man on the critical date, I shall not exclude him from theunit. In addition, Guy Galloway, who signed a card, ad-mittedly succeeded Romeo as second shift foreman afterthe January 4, 1978, layoff, until he in turn was replacedby Forshey. To be consistent and for majority purposes,therefore, I shall include Forshey in the unit and excludeGalloway, as well as Galloway's signed card, as I findhim to he a supervisor.(3) Terry Cotton-the parties stipulated that Cottonwas a supervisor, and therefore he is properly excludedfrom the unit.(4) he Charging Party contends that leadmen Ray-mond Roth, Lee Francis, Jr., Carl Lewis, John Mathia,Richard Seiter, Harold Queer, James Stottlemyer, andKenneth Bonner all received wages equal to or in excessof that paid to Dominic Romco and therefore theyshould be classified as supervisors. Respondent deniesthese men held supervisory positions. The only testimonyadduced as to such men establishes that they were skilledworkmenie who have none of the attributes of a supervi-sor. UWage rate standing alone is not a conclusive factorin determining who are supervisors. Accordingly, I findthat the previously enumerated leadmen are employeesand properly in the unit.Stipulations. The parties stipulated that Lynn Postleth-wait, Larry (or Harry) Gough, Donald Emerson, andstudent-workers Philip Hendricks and Todd Pollockshould he excluded from the unit.The basis for the Postlethwait stipulation was that hewas no longer employed. The Charging Party's Exhibit 6establishes that Postlethwait was on the Summit payrollof February 20--26, 1978, and therefore, there being noother disability offered for his noninclusion in the unit, Ifind that he is properly included in the unit.21Larry (arry) Gough. There was a similar stipulationby the parties that he was not in the unit because he hadquit his job. The critical question is whether he was anemployee in the unit on the critical date. I find that hewas and include him in the unit.2 If hic \:as excluided, hi, signed card would also be excludedDonald Emerson. The parties stipulated to excludehim on the basis he was deceased. Whatever his presentstatus, i.e., now or at the time of the hearing, is irrele-vant. The record established that he was employed as afull-time janitor at the critical time and is properly in-cluded in the unit for purposes of determining theUnion's majority.Kevin Whittaker. The parties stipulated that he left theCompany and is now deceased. As previously discussed,what happened to employees subsequent to the criticalperiod is immaterial, if in fact they are properly includedin the unit. The record discloses that he was a full-timeapprentice diemaker. As I find he was in the unit at thecritical time, he is properly includable in the unit for pur-poses of determining majority.Phillip Hendricks and Todd Pollock. The parties stipu-lated to exclude them from the unit on the ground theyvoluntarily quit their jobs. They were high school stu-dents working part-time under an OWE (outside workexperience) program established by the Company withlocal high schools. The record indicates that almost theentire second shift was made up of OWE student-em-ployees, ranging from 8 to 9 employees, that after theyfinished high school, they could work full-time and thatapproximately 75 percent stayed with the Company for ashort time as full-time employees. As they were em-ployed at the critical time and were regular part-timeemployees, their subsequent departure is irrelevant, and Isee no basis for deleting them from the unit.David Dziados. The record establishes that he too wasa student worker under the OWE program. However, heworked regularly 6 hours a day for 5 days a week overan extended period of time. I find that he was a regularpart-time employee, and properly includable in the unit.Clarence Knapp. The record discloses that Knappworked primarily for Harry Foley, the principal ownerof Respondents herein, on his farm and other related en-terprises and that while he was listed on the Summit pay-roll, he worked only sporadically on the plant premises.It was conceded that 70 to 80 percent of his time wasspent in working on special work assignments for Foleyoutside the plant. I find that he has no community of in-terest with the regular production and maintenance unitand will exclude him from the unit.I agree that the Charging Party's Exhibit 6 contains 91names. For the reasons previously discussed, I concludethat Cotton, Galloway, and Knapp are properly ex-cluded from the unit. From a list of 91 names, the threeindividuals above are deleted, leaving a total of 88 nameson Exhibit 6. Adding 88 to the 45 individuals found inthe appropriate unit on the Charging Party's Exhibit 5,the total number of employees in the appropriate unit is133, of which a majority is 67.Union authorization cards (whose validity was stipulat-ed) were submitted as General Counsel's Exhibits 3 and5, and established that as of February 24, 1978, theUnion had signed cards from 62 employees (excludingCoontz and Galloway), 5 short of a majority. Additionalcards were executed by Rick Cockenbaum on February26, 1978, and by John Frost on February 28, 1978. As-suming, arguendo, that the request for recognition, dated SUMIC() MANUF'IACtLRIN(i C(). INC4441February 24. 1978, could not hase been received beforeFebruary 26, 1978, and further that Respondent's replyby return mail was received by February 28. 1978, andtherefore these 2 cards should be counted, the additionof 2 cards for a total of 64 would still fall short of aneeded majority.22As I have concluded that the Union did not have amajority at the time it requested recognition, I ill dis-miss the allegation of refusal to bargain 2:1CON( I LSIONS O()I L.xsN1. Respondents, Sumco Manufictluring Company, Inc..and Summit Grinding Company are a single employerengaged in conimerce within the meaning of Section 2(6)and (7) of the Act.2. Respondents were discriminatorily motivated in notadhering to seniority in selecting individuals to he laidoff on January 4, 1978, and discriminatorily selectedRuth Duncan, Sandra England, Agnes Tanner, BeverlyClaar, Sheryl Legg, and Betty Hoover for layoffs andthereby violated Section 8(a)(3) and (1) of the Act.3. Respondents' hiring of new employees for Summitwhile former employees of Sumco were still on layoffduring the period between January 13 and March 30,1978, was discriminatorily motivated, and an attempt todisplace employees who favored the Union constitutedconduct violative of Section 8(a)(3) and (1) of the Act.4. Respondents' offer to consider former employees ofSumco for employment with Summit as new probation-ary employees without their prior benefits was nottimely, did not constitute a valid offer of employment,and was discriminatorily motivated and violative of Sec-tion 8(a)(3) and (1) of the Act.5. The interrogation and threats to discharge employ-ees and comments that the plant would close or bemoved somewhere else if the Union came in or thatunion supporters would be recalled, made by Donna Pol-lock and Dominic Romeo. and instances of interrogationand threats by William Desatnik and Elmer Hamrick.each separately constitute violations of Section 8(a)(l) ofthe Act.6. The Union did not represent a majority of employ-ees on or about Febrnary 24, 1978, when recognitionwas requested.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8. Respondents have not otherwise violated the Act.THI R}rNmIt,The recommended Order will require Respondents tocease and desist from the unfair labor practices found, tooffer reinstatement to the same job, or a comparable jobor to a job for which they are qualified, to Sheila Smith,: I-he record tloe nl disclos hen Respolndenlls rplied Iie the request fr r ogitillon A, o the airgUITilIi than there "sai a iiioilnuingdemnand for ILogilitioil idtt sihsequerlJ signed alp. .IIIoitd hbe cOtlillt-(eg. cards ,glncd h Nicholson in 3/l ,7'h .', righ on 4 18 7K and SilIon 5/8/78, it Iac Ces UIlli'1llill .hal other chilllgt n ha,\e -tilrred the unit in he inlcrimi:( If a Unioln nllajorirl had hienl esitlh tlltd, il rls nie :a (,i\ I hirgaining order Suould he appropriate in lighti o the crIlIOtl tui11Air i ahilpractices fIlld against Rr,ponlltsHleIts ooscr. )al c Carder, p I ali you g Ja ni I l.Lt-man, Diane FridleN. Ruth l)uicallI, Salldra L I liglatil,Agnes Tanner. Connie Votaxs .Mary Adanison i JohnMesko. and Sherl I .egg. an.d lo iake hole tle ati.rci-anlied eniploecs ad linda JHootlh. Bievcrl\ (Claar, drllll lit' t ionll;as tfr ;an\ loss of carliigs tle\ irtcullrr d ;Ithe result of the infair labor pactices found heleinI11 tlle case of Tniploees Rutl Il)tllit.;l. SIItdra lltlalnd Agnes I anler, le crlx C;laa-. Sls.! I Clg. LHett Floo er whon I foud were discrimill;ltoril s.-lected for layoff out of seniorit. their hackpa shall rll]lfroTi tle (date of the !;iofltf oil Jal tlll-r 4, I ') .tlril] thLe\received a valid offer of reinstatenteill. less ir\ 111trtlimearnings. As to the remainder of the dirliscrinlill;lets, thctbackpay period shall un beginning frott theL dale tployces 'sscr trallsferred front Suinit t) iork on tli tjack division of Sumco or the date that it lie\ cmeilploccwere hired for the jack division for johbs hich form.rSumco employees could perform, lhicheevr came firstTIhe record indicates tt at least 2 ciiplovccs s crctransferred permlanientil to Sumco from Summit 2 oi 3weeks after the January 4 1978, layoff. and that bet wcniJanuary 13 and March 30. 1978. Summit hired 18 neswemployees, at least 4 of whom. Hibby, Eldridge. Gaines,and Russell, went to work in the jack division. Fourothers were also hired---Reeves in the machine division.and Sullivan. Parsons, and Johnson. The jobs in the jackdivision could have been filled by the Sumco emploeeson layoff. I determining which employees should ha Cbeen hired, seniorit\ shall be utilized and the individualsin question can be determined in compliance proctccd-igs. As to) other jobs fr Nhich ne\\ emplotes vsicrchired at Sunimmit, laid-off employees of Sumco are ienti-tled to backpay from the date they should hac been cm-ployed in accordance s\ith seniority. provided they \erequalified to perform such jobs.24 The a mounts of back-pay are to be computed in the maniner prescribed 1W Woolwvorth Company, 90 NLRB 289 (1950). less alnet earnings, with interest, as set frth in Iorilda SceiCorporation, 231 NLRHB 651 (1977). 2: In carrying out theremedy provided herein. Respondents shall be requiredto dismiss any employees hired subsequent to the JaniL-ary 4. 1978. layoff, if their hiring was for positions ftrwhich the laid-off Sumco employees. founld to be discri-minatees herein. were qualified. If insufficient ohs stillexist, a preferential hiring list ill be estahlished for dis-crimmnatees.Upon thile basis of the foregoing findings of fact, con-clusions of la, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I herebh issuethe follo-ing recommenllded Order:i aset on tlheir 'y cit' cn'I'alid ,l .hii \ s t'' tl'r skillld 1ltsg. ta1 l it ir TiIIIIIC t, 1iii .It .i iI('s h sA it-a Ciii ltxiikilIl M 1ellde s .iCh l r.i l h'ls g l ii h 1 1 11lil. lll l t .i Rr SCe, gclr i.IIt 1l)]1/.? .tll i1 R -t1)lt l (, i 1 N Rl t l I 'P)O11 442DI)F.CISIO)NS ()F NATI()NALI. AABOR RELATIONS BO)ARDORDER2;The Respondents, Sumco Manufacturing Co., Inc., andSummit (irinidinig Company, Mogadore, Ohio, their offi-cers, agents. successors, and assigns, shall:1. Cease ad desist from:la) Diserillnatorily selecting employees for layoff outof selliority because of their union activities or supportfor te Ullnion.(h) iring new employees for Summit for positions forishich laid-fiTf Sumco employees were qualified to per-fornl.(c) Belatcdly offering laid-off Sumco employees all op-portlunily to he considered for employment with Summitas pobationary new employees vithout their old wagesand fringe benefits.Id) Threatening employees with discharge or loss ofbreaks or stating that the plant will be closed or moved,or stating union supporters would not be recalled, be-cause employees were supporting the Union.(e) lin any like or related manner, interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:,i In the c.cnt it, exception, are iled as provided by Sec 102.46 oflith Rule, and Regulatlions of Ihe Nationall .abor Relations Board, thefilllings, conclusions, aid recommended Order herein shall, as providedilt Sc 1(1248 of he Rules and Regulations, be adopted by the Board andhecome its findings, conclusions. a;nd Order, and all objections theretoshall he d'teemed s;aived fior all purposes(a) Make a valid offer of reinstatement to Sheila Smith,Betty Hoover, Linda Booth, Dale Carder, Phylis Young,Bonnie Thomas, Jayne Freiman, Beverly Claar, DianeFridley, Ruth Duncan, Sandra England, Agnes Tanner,Connie Votaw, Mary Adamson, John Mesko, and SherylLegg,27discharging if necessary any employees hired byeither Sumco or Summit after January 4, 1978, providedhowever, that these were positions for which theaforenamed persons were qualified, and make themwhole with interest in the manner set forth in theremedy portion of this Decision.(b) Post at the plant premises of both Sunico aidSummit in Mogadore, Ohio, copies of the attached noticemarked "Appendix."2 Copies of said notice, on formsprovided by the Regional Director for Region 8. afterbeing duly signed by Respondents' authorized repre-sentative, shall be posted by Respondents immediatelyupon receipt thereof, and be maintained by them for 6)consecutive days thereafter, in conspicuous places, i-eluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondents to insure that said notices arc not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondents have taken to comply herewith.27 To the extent certain employees have been reemplo ed, their enti-tlement to remedies, including backpa, would he modified accordingl\2, In the event that this Order is enforced by a Judgment If theUnited States Court (if Appeals. the words i Ihe notice reading "Postedb\ ()rdcr of the Nalional l.abor Relati ons Board" shall read "Posted I'ilr-sua;lt a Judgmenl of the United Slates Court of Appeals nlfifrcinlg aniOrder If the Natilonal I habor Relations Board "